           Case 2:20-cv-01156-GMN-NJK Document 39 Filed 03/29/21 Page 1 of 2




1    George Haines, Esq.
2    Nevada Bar No.: 9411
     Gerardo Avalos, Esq.
3
     Nevada Bar No.: 15171
4    FREEDOM LAW FIRM
5    8985 S. Eastern Ave., Suite 350
     Las Vegas, Nevada 89123
6
     (702) 880-5554
7    (702) 385-5518 (fax)
8    Ghaines@freedomlegalteam.com
     Attorneys for Plaintiff Aaron Feld
9
10
                      UNITED STATES DISTRICT COURT
11                         DISTRICT OF NEVADA
12
13   Aaron Feld,                                Case No.: 2:20-cv-01156-GMN-NJK

14
                     Plaintiff,                 Stipulation of dismissal of
15    v.                                        Plaintiff's FDCPA claims with
16                                              prejudice

17   Navient Solutions, LLC and Pioneer
18   Credit Recovery, Inc.,

19
                     Defendants.
20
21
22
23
24
25
26
27
     _____________________
     STIPULATION                          -1-
          Case 2:20-cv-01156-GMN-NJK Document 39 Filed 03/29/21 Page 2 of 2




1           Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Aaron Feld
2    ("Plaintiff"); Navient Solutions, LLC; and Pioneer Credit Recovery, Inc. (jointly
     as “Defendants") stipulate to dismiss count one of Plaintiff's complaint for
3
     violations of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq
4    against Defendants, with prejudice. Each party will bear its own costs,
5    disbursements, and attorney fees.
6           Plaintiff will continue to pursue counts two and three of his complaint for
7    violations of the Telephone Consumer Protection Act, 47 U.S.C. §227, et seq
     against Defendants in this action.
8
9          Dated: March 26, 2021.
10
11   FREEDOM LAW FIRM
12
      /s/ Gerardo Avalos           .
13   Gerardo Avalos, Esq.
14   8985 S. Eastern Ave., Suite 350
     Las Vegas, Nevada 89123
15   Counsel for Plaintiff
16
     QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
17
18   /s/ Michael Ayers             .
     Michael Ayers, Esq.
19
     200 S. Virginia, 8th Floor
20   Reno, Nevada 89501                             IT IS SO ORDERED.
     Counsel for Defendants.
21
                                                    Dated this ____
                                                                29 day of March, 2021.
22
23
24
                                                    ___________________________
25                                                  Gloria M. Navarro, District Judge
26                                                  UNITED STATES DISTRICT COURT

27
     _____________________
     STIPULATION                            -2-
